Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, 27, 30-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high molecular weight” in claims 1, 2, 4, 27 and 35 is a relative term which renders the claim indefinite. The term “high molecular weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 3, 30-34, and 36-41 are rejected on being dependent on the above rejected claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0289439 (Nagasawa).
With respect to claim 1, Nagasawa teaches a non-aqueous electrolyte secondary battery comprising an aqueous vinylidene fluoride-based polymer compositing, a thickener, and an active material (PP 0016).  The thickener may be a polyvinyl pyrrolidone (PP 0070) which would read on the high molecular weight polymer of claim 1 as the molecular weight is not specifically defined in claim 1.  Nagasawa fails to teach that the thickener would reduce the acid stratification in the battery, however because it is the same polymer used for the same purpose (thickening is increasing viscosity), one of ordinary skill in the art would expect a reduction of acid stratification to naturally flow from the applied reference. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
With respect to claim 3, the thickener may be present in an amount of 0.1 to 10 mass% of the polymer (PP 0073).
With respect to claim 4, the thickener may be added to the electrolyte solution before forming the binder solution (PP 0095), which is directly into the electrolyte before formation of the battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0289439 (Nagasawa).
Nagasawa teaches the method as discussed above, but fails to teach the amount of increase in the viscosity.  However because the electrolyte is formed with similar thickening (viscosity increasing) agents, one would expect the increase to be similar. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim(s) 27, 30, 32-35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0289439 (Nagasawa) as discussed above, and further in view of US PGPub 2016/0359172 (Zhu).
With respect to claim 27, Nagasawa teaches a non-aqueous electrolyte secondary battery comprising an aqueous vinylidene fluoride-based polymer compositing, a thickener, and an active material (PP 0016).  The thickener may be a polyvinyl pyrrolidone (PP 0070) which would read on the high molecular weight polymer of claim 1 as the molecular weight is not specifically defined in claim 1.  Nagasawa fails to teach that the thickener would reduce the acid stratification in the battery, however because it is the same polymer used for the same purpose (thickening is increasing viscosity), one of ordinary skill in the art would expect a reduction of acid stratification to naturally flow from the applied reference. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
Nagasawa fails to teach a sulfuric acid.  Zhu teaches an electrolyte which is formed from an acidic solution incorporating a sulfuric acid solution (PP 0032).  The solution allows for easiness of handling and inducing less side reactions (PP 0033).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an acidic solution to form the electrolyte of Nagasawa, by using sulfuric acid, as taught by Zhu in order to ease handing and include less side reactions. 
With respect to claim 30, Nagasawa teaches that the thickener may further comprise polyethylene oxide (PP 0070).
With respect to claim 32, Nagasawa teaches other components may be added to the electrolyte (PP 0074).
With respect to claim 33, Nagasawa teaches that the additives may be wetting agents (PP 0074), which would help reduce water loss.
With respect to claim 34, Nagasawa teaches the thickener may be present in an amount of 0.1 to 10 mass% of the polymer (PP 0073).
With respect to claim 35, Nagasawa teaches a non-aqueous electrolyte secondary battery comprising an aqueous vinylidene fluoride-based polymer compositing, a thickener, and an active material (PP 0016).  The thickener may be a polyvinyl pyrrolidone (PP 0070) which would read on the high molecular weight polymer of claim 1 as the molecular weight is not specifically defined in claim 1.  Nagasawa fails to teach that the thickener would reduce the acid stratification in the battery, however because it is the same polymer used for the same purpose (thickening is increasing viscosity), one of ordinary skill in the art would expect a reduction of acid stratification to naturally flow from the applied reference. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
Nagasawa fails to teach a sulfuric acid.  Zhu teaches an electrolyte which is formed from an acidic solution incorporating a sulfuric acid solution (PP 0032).  The solution allows for easiness of handling and inducing less side reactions (PP 0033).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an acidic solution to form the electrolyte of Nagasawa, by using sulfuric acid, as taught by Zhu in order to ease handing and include less side reactions. 
With respect to claim 38, Nagasawa teaches that the electrolyte may be formed by mixing the polymer, thickener, and active material and then applying the mixture in preparation of a battery (PP 0075), which would require the battery to be incomplete at the time of inclusion.
With respect to claim 39, Nagasawa teaches that the thickener may be added to the electrolyte before coating on a current collector (PP 0075), which is before electrode formation.

Claim(s) 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0289439 (Nagasawa) and US PGPub 2016/0359172 (Zhu) as applied to claim 27 above, and further in view of US PGPub 2017/0101514 (Ishihara).
Nagasawa and Zhu teach the electrolyte as discussed above, but Nagasawa fails to teach the molecular weight of the polyvinyl pyrrolidone.  Ishihara teaches thickeners used in polymerizations (column 2, lines 2-7).  The thickener has a viscous average molecular weight of about 600,000 to 8,000,000 (column 2, lines 53-55). Wherein the thickener may be polyvinyl pyrrolidone (column 3, lines 1-4).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a polyvinyl pyrrolidone having a molecular weight of about 600,000 to 8,000,000 for the polyvinyl pyrrolidone thickener of Nagasawa, in combination with Zhu, as it is shown to be an effective thickener in polymerizations. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

 Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0289439 (Nagasawa) and US PGPub 2016/0359172 (Zhu) as applied to claim 27 above, and further in view of US PGPub 2016/0141720 (Onozaki).
Nagasawa and Zhu teach the electrolyte as discussed above, but fail to teach the use of phosphoric acid.  Onozaki teaches an electrolyte comprising phosphoric acid ester compound in an amount of 0.01 to 5 mass % (PP 0162) which results in a high stability electrolyte which has excellent flame retardance (PP 0163).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a phosphoric acid ester compound in an amount of 0.01 to 5 mass % in the electrolyte of Nagasawa and Zhu in order to produce a high stability electrolyte which has excellent flame retardance as taught by Onozaki. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0289439 (Nagasawa) and US PGPub 2016/0359172 (Zhu) as applied to claim 35 above, and further in view of US PGPub 2005/0069762 (Daley).
Nagasawa and Zhu teach the battery as discussed above, but fail to teach the separator of the instant claims.  Daley teaches a wound cell battery wherein a separator provided between the positive and negative electrodes may be an absorptive glass mat (PP 0022).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known separator for the battery of Nagasawa and Zhu.  The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
  
Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0289439 (Nagasawa) and US PGPub 2016/0359172 (Zhu) as applied to claims 27 and 38 above in further view of US Patent 4425192 (McKinley).
With respect to claim 37, Nagasawa and Zhu teach the battery as discussed above, but fails to teach the use of a dry-charge electrodes.  McKinley teaches that electrodes may be used in a variety of batteries, such as dry charge batteries (column 4, lines 58-66) which would include dry charge electrodes. It would have been obvious to use the electrolyte of Nagasawa and Zhu in any known battery such as dry charge batteries. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claim 41, Nagasawa and Zhu teach the battery as discussed above, but fails to teach the use of a dry-charge electrodes.  McKinley teaches that electrodes may be used in a variety of batteries, such as dry charge batteries (column 4, lines 58-66). It would have been obvious to use the electrolyte of Nagasawa and Zhu in any known battery such as dry charge batteries. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0289439 (Nagasawa) and US PGPub 2016/0359172 (Zhu) as applied to claim 38 above in further view of US PGPub 2004/0197650 (Kubota).
Nagasawa and Zhu teach the battery as discussed above, but fail to teach adding the electrolyte into a formed battery. Kubota teaches the electrolyte may be injected after fabrication of the electrode body (PP 0115).  It would have been obvious to form the battery of Nagasawa and Zhu in any known method, including injecting the electrolyte after the formation of the battery, as taught by Kubota. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 08/01/2002, with respect to the rejection(s) of claim(s) 2, 3, 29, 30, and 34 under 35 USC 112 and 1-4, 38 and 40 under Kubota have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759